 BENNER GLASS CO.511Benner Glass Co. and Allied Services Division,Broth-erhood of Railway,Airline and SteamshipClerks,Freight Handlers, Express and Station Employees,AFL-CIO. Case 12-CA-6313July 23, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND PENELLOissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge filed on March 21, 1974, by AlliedServicesDivision, Brotherhood of Railway, Airlineand Steamship Clerks, Freight Handlers, Express andStationEmployees,AFL-CIO, herein called theUnion, and duly served on Benner Glass Co., hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 12, issued a complaint on April 4,1974, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anAdministrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 7, 1974,following a Board election in Case 12-RC-4298 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 19, 1974, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnApril 12, 1974, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On April 22, 1974, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Previously, on April 17, 1974, theCharging Party had filed a Motion for SummaryJudgment? Subsequently, on May 6, 1974, the BoardiOfficial notice is taken of the record in the representation proceeding.Case 12-RC-4298, as the term "record" is defined in Secs. 102 68 and 102.69(f) of the Board's Rules and Regulations,Series 8,as amended SeeLTVElectrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (C A 4, 1968).Golden AgeBeverage Co,167 NLRB 151, enfd. 415 F 2d 26 (C A. 5, 1969),Intertype Co. v. Penello,269 F Supp. 573 (D C. Va, 1967),Follett Corp,164NLRB 378, enfd. 397 F 2d 91 (C.A 7, 1968), Sec 9(d) of the NLRA.2 In view of our determinationherein,it is unnecessary to rule on theUnion's Motion for Summary JudgmentRuling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent admits thefactual allegations of the complaint, but denies thevalidity of the certification of the Union in the under-lying representation case on the grounds that theBoard erred in its rulings on its objections to the elec-tion, and by not granting it an evidentiary hearing onone of its objections.Review of the record herein, including the record inCase 12-RC-4298, indicates an election was conduct-ed pursuant to a Stipulation for Certification UponConsent Election on April 6, 1973, which resulted ina 26-to-21 vote in favor of the Union, with 2 chal-lenged ballots. Respondent filed timely objections toconduct affecting the results of the election, allegingin substance that the Union had engaged in threaten-ing and coercive conduct which destroyed the labora-tory conditions for the election, and had coercivelyoffered to waive initiation fees.After an administrative investigation, the RegionalDirector issued his Report and Recommendations onObjections on July 20, 1973, in which he found noconcrete evidence of the coercive and threateningconduct by the Union, and upheld the propriety of theUnion's waiver of initiation fees. Respondent filedtimely exceptions to this report, asserting that factualquestions had been raised which required a hearing.The Board, on October 23, 1973, issued a Decisionand Order directing a Hearing in which it adopted theRegional Director's recommendation regarding thepropriety of the waiver of initiation fees, and ordereda hearing on the alleged threats and coercive conductby the Union. Pursuant to this Order, a hearing washeld on November 8 and 12, 1973, at which all partieswere present and were given the opportunity to pre-sent evidence. The Hearing Officer, in his report ofDecember 21, 1973, found that the objection was in-sufficient to raise material or substantial issues affect-ing the results of the election, and recommended thatitbe overruled.In the interim, Respondent filed a motion for re-212 NLRB No. 69 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsideration of the Board's Decision and Order inlight of the decision of the U.S. Supreme Court inN.L.R.B. v. Savair Manufacturing Co,414 U.S. 270(1973).Following the issuance of the HearingOfficer's report, the Board, on March 7, 1974, issueda Supplemental Decision and Certification of Repre-sentative, adopting the Hearing Officer's findings,conclusions,and recommendations, denying theRespondent's motion for reconsideration as not rais-ing substantial or material issues under Board prece-dent even as modified bySavair,3and certifying theUnion.It thus appears that Respondent is again attemptingto raise in this proceeding issues litigated at length inthe underlying representation case, resolved adverselyto Respondent by the Board after a hearing.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding."All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation. with its princi-pal office and place of business in Jacksonville, Flori-da, where it is engaged in the operation of a glassproducts factory.Respondent annually - receivesgoods and materials valued in excess of $50,000 di-rectly from suppliers located outside the State of Flor-ida.Respondent annually sells and ships productsvalued in excess of $50,000 directly to customers lo-cated outside the State of Florida.We find, on the basis of the foregoing, that Respon-3 SeeCon-Pac, Inc,210 NLRB 466 (1974),IrwindaleDivision,Lau Indus-tries,a Divisionof Phillips Industries, Inc,210 NLRB 182 (1974)4 SeePittsburgh Plate Glass Co v N L. RB, 313 U S 146, 162 (1941); Rulesand Regulationsof the Board,Sees.102 67(f) and 102 69(c)dent is,and has been at all times material herein, anemployerengaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policies ofthe Actto assert jurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDAllied Services Division,Brotherhoodof Railway,Airline and SteamshipClerks,Freight Handlers, Ex-press and Station Employees,AFL-CIO,is a labororganization within the meaning of Section 2(5) of theAct.IIIUNFAIRLABORPRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses-within the meaning of Section 9(b) of the Act:All production and maintenance employeesemployed by the Respondent at its factory locat-ed at 5329 Powers Avenue, Jacksonville, Florida;excluding all clerical employees, guards, profes-sional employees, and supervisors as defined inthe Act.2.The certificationOn April 6, 1973, a majority of the employees-ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 12, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 7, 1974, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request,To Bargain and Respondents RefusalCommencing onior about March, 14, '1974, and atall times thereafter, the Union has requested the Re-spondent,to bargain collectively with it as the exclu-sive collective-bargaining representative of all the' employees in the above-described unit. Commencingon or about March 19, 1974, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec- BENNER GLASS CO.513tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 19, 1974, and at all tunes thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785(1962);Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (C.A. 5,1964); cert. denied 379 U.S. 817 (1964);Burnett Con-structionCompany,149NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWorganization within the meaning of Section 2(5) of theAct.3.All production and maintenance employees em-ployed by the Respondent at its factory located at5329 Powers Avenue, Jacksonville, and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since March 7, 1974,, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 19, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, BennerGlass Co., Jacksonville, Florida, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment, with Allied Services Division,Brotherhood of Railway, Airline and SteamshipClerks, Freight Handlers, Express and Station Em-ployees, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the following appropriateunit:1.Benner Glass Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Allied Services Division, Brotherhood of Rail-way, Airline and Steamship Clerks, Freight Handlers,Express and Station Employees, AFL-CIO, is a laborAll production and maintenance employeesemployed by the Respondent at its factory locat-ed at 5329 Powers Avenue, Jacksonville, Florida,excluding all clerical employees, guards, profes-sional employees, and supervisors as defined inthe Act. 514DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its factory at 5329 Powers Avenue, Jack-sonville,Florida, copies of the attached noticemarked "Appendix." 5 Copies of said notice, on formsprovided by the Regional Director for Region 12 afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 in the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "Services Division, Brotherhood of Railway, Air-line and Steamship Clerks, Freight Handlers, Ex-press and Station Employees, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesemployed by the Employer at its factory locat-ed at 5329 Powers Avenue, Jacksonville, Flori-da; excluding all clerical employees, guards,professional employees, and supervisors as de-fined in the Act.DatedByAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with AlliedBENNER GLASS CO(Employer)(Representative)(Title)This i's an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, P.O. Box 3322, Tampa, Florida 33602, Telephone 813-228-2641.